Case 4:20-cv-00142-RWS-KPJ Document 115 Filed 07/21/21 Page 1 of 2 PageID #: 639




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    SHERMAN DIVISION

  CRAIG CUNNINGHAM,                                 §
                                                    §
                                                    §   CIVIL ACTION NO. 4:20-CV-00142-RWS
                    Plaintiff,                      §
                                                    §
  v.                                                §
                                                    §
  JOHN/JANE DOES 1-5, MIFCO, LLC,                   §
  DIGITAL MEDIA SOLUTIONS, LLC,                     §
                                                    §
                    Defendants.

                                              ORDER
         The above captioned matter was previously referred to the United States Magistrate Judge

  pursuant to 28 U.S.C. § 636. On May 14, 2021, the Magistrate Judge issued a Report and

  Recommendation recommending that Plaintiff’s claims against Defendants MIFCO, LLC, Amir

  Golestan and Kristin Mehera Golestan be dismissed without prejudice for want of prosecution.

  Docket No. 113.

         The Report was served on Plaintiff on June 30, 2021. Docket No. 114. Plaintiff’s deadline

  to file objections to the Report was thus due on July 14, 2021. To date, the Court has not received

  any objections.

         Because no objections to the Magistrate Judge’s Report have been filed, neither party is

  entitled to de novo review by the District Judge of those findings, conclusions and

  recommendations, and except upon grounds of plain error, they are barred from appellate review

  of the unobjected-to factual findings and legal conclusions accepted and adopted by the District

  Court. Douglass v. United Servs. Auto. Assoc., 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc),

  superseded by statute on other grounds, 28 U.S.C. § 636(b)(1) (extending time to file objections
Case 4:20-cv-00142-RWS-KPJ Document 115 Filed 07/21/21 Page 2 of 2 PageID #: 640




  from ten to fourteen days). Nonetheless, the Court has reviewed the motion and the Magistrate

  Judge’s Report and agrees with the Report. See United States v. Raddatz, 447 U.S. 667, 683 (1980)
       . statute permits the district court to give to the magistrate’s proposed findings of fact and
  (“[T]he

  recommendations ‘such weight as [their] merit commands and the sound discretion of the judge

  warrants.’”) (quoting Mathews v. Weber, 423 U.S. 261, 275 (1976)). Accordingly, the Magistrate

  Judge’s Report and Recommendation (Docket. No. 113) is ADOPTED as the opinion of this

  Court. It is

         ORDERED that Plaintiff’s claims against Defendants MIFCO, LLC, Amir Golestan and

  Kristin Mehera Golestan shall be DISMISSED WITHOUT PREJUDICE.

          So ORDERED and SIGNED this 21st day of July, 2021.




                                                            ____________________________________
                                                            ROBERT W. SCHROEDER III
                                                            UNITED STATES DISTRICT JUDGE
